
	

114 S3406 IS: Anthony DeJuan Boatwright Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3406
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act of 1990 to require child care providers to
			 provide to parents information regarding whether such providers carry
			 liability insurance.
	
	
		1.Short title
 This Act may be cited as the Anthony DeJuan Boatwright Act.
 2.AmendmentsSection 658E(c)(2)(F) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)(F)) is amended—
 (1)by redesignating clause (ii) as clause (iv); and (2)by inserting after clause (i) the following:
				
 (ii)Recommendation about liability insuranceThe State plan shall provide assurances that the State includes as part of its regulatory process for issuance and renewal of licenses to providers of child care services, a recommendation to each such provider that the provider carry liability insurance covering the operation of its child care business.
 (iii)Notice about liability insuranceThe State plan shall certify that there is in effect within the State, under State or local law, a requirement that each such licensed child care provider for which assistance is made available under this subchapter—
 (I)post publicly and conspicuously in the service area of its premises a notice specifying whether or not such provider carries liability insurance covering the operation of its child care business;
 (II)provide to parents of children to whom the provider provides child care services a written notice stating only whether or not such provider carries liability insurance covering the operation of its child care business, including the amount of any such coverage;
 (III)obtain the signature of at least 1 parent of each such child on such written notice (without any addition, attachment, or enclosure) acknowledging that such parent has received such notice; and
 (IV)maintain such notice (or a copy of such notice) as signed by such parent (or a copy of the signed notice) in such provider's records during the period in which the child receives such services..
			3.Effective
 dateThis Act and the amendments made by this Act shall take effect on October 1 of the first fiscal year that begins more than 1 year after the date of enactment of this Act.
		
